        Case 4:20-cv-05640-YGR Document 403 Filed 04/07/21 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                 OAKLAND DIVISION

 EPIC GAMES, INC.,                                 Case No. 4:20-cv-05640-YGR-TSH
                  Plaintiff, Counter-defendant,
                       v.
 APPLE INC.,                                       JOINT DISCOVERY LETTER BRIEF
                                                   REGARDING EPIC EXPERT
                  Defendant, Counterclaimant.      PRODUCTIONS



The Honorable Thomas S. Hixson
San Francisco Courthouse
Courtroom G, 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Dear Magistrate Judge Hixson,
       The parties in the above-captioned actions respectfully submit this joint letter brief
regarding production of materials by expert witnesses associated with Epic Games, Inc. (“Epic”).
         Counsel for Epic and Apple Inc. (“Apple”, together with Epic, the “Parties”) have met and
conferred telephonically and exchanged correspondence in a good faith effort to resolve the
outstanding disputes. The Parties have been unable to reach agreement and therefore submit this
joint letter.
Respectfully submitted,

CRAVATH, SWAINE                                     GIBSON DUNN & CRUTCHER LLP
& MOORE LLP

 By: /s/ Lauren A. Moskowitz                          By: /s/ Jay P. Srinivasan
     Lauren A. Moskowitz                                  Jay P. Srinivasan
     Counsel for Epic Games,                              Counsel for Apple Inc
     Inc.
         Case 4:20-cv-05640-YGR Document 403 Filed 04/07/21 Page 2 of 9




Apple’s Position: Apple respectfully requests the Court enforce Rule 26’s mandatory disclosure
requirements, the parties’ expert discovery stipulation, and Apple’s subpoenas to Epic’s experts.
One of Epic’s expert, Dr. Michael Cragg, described in his report an analysis he did not produce.
His deposition testimony confirms this. Apple is entitled to production of the regressions or
other analysis. If they do not exist—as Epic now claims—Apple is entitled to question
Dr. Cragg about his testimony to the contrary. Apple also is entitled to production of
presentations, communications, and other materials Epic’s experts gave or transmitted to or
prepared for government regulators, industry groups, or other businesses on case-related topics.
Apple Is Entitled to Production of Dr. Cragg’s Regression Models, Or to Re-Depose Him
About His Testimony Concerning Them:
Request Nos. 1 and 2 of Apple’s subpoenas seek from Epic’s experts the “DOCUMENTS,
DATA, and COMMUNICATIONS [they] relied upon in forming the opinions in” their opening
and rebuttal expert reports. (Exs. A–H.) These requests track the disclosures mandated by the
expert discovery order entered in Cameron v. Apple Inc., Case No. 4:19-cv-03074-YGR (ECF
No. 87), applicable in the Epic case via the Court’s Discovery Coordination Order (see Cameron
ECF No. 80, para. 7 (stating that parties to related cases “are to be bound by . . . the stipulation[]
regarding . . . expert discovery.”)). The expert discovery order requires a party serving an expert
report to produce within two days of service all documents or data referred to in the report. Case
No. 4:19-cv-03074-YGR (ECF No. 87). “To the extent the disclosures in an expert report
include, rely upon, or describe exhibits, information, or data processed or modeled by a computer
at the direction of an expert in the course of forming the expert’s opinions, the party offering the
expert’s opinions must produce native copies of the data along with the appropriate programs,
software, and instructions. . . .” Id. Epic’s claim that it complied Apple’s requests and the expert
discovery order cannot be squared with Epic’s experts’ deposition testimony.
Dr. Cragg submitted a rebuttal report claiming that the relevant market does not include
expenditures on game app transactions on multiple non-iOS platforms and devices (e.g., online
marketplaces on game consoles like Xbox or on PC platforms or Android devices). Dr. Cragg’s
report specifically attacked the work of Apple expert Prof. Lorin Hitt:
       Professor Hitt’s analysis fails to control for any variables that may be affecting game play
       or revenue, as is common practice in economics. I perform a corrected analysis to
       identify the substitution and complementarity across devices. This analysis examines
       consumers’ playtime and expenditures when they acquire another device, properly
       controlling for other potentially confounding variables.
(Ex. I, Cragg Rebuttal Report, ¶ 37 (emphasis added).) At his deposition, Dr. Cragg did not
withdraw this criticism of Dr. Hitt, and confirmed that he performed the “corrected analysis,” but
admitted he did not produce the regressions or other analysis examining both “consumers’
playtime and expenditures when they acquire another device.” (Ex. J, Cragg Dep. Tr. 249:6–22
(“Q. So you ran the regressions. You refer to them here, but you didn’t produce them; is that
correct? A. I haven’t produced them in this report.”) Apple demanded production of the
withheld information on the record at the deposition. (Ex. J, Cragg Dep. Tr. 249:24–250:1 (“we
request those regressions under the governing discovery stipulation [and] our subpoena”).) Epic
asserts that “since this was the last question on the record, Dr. Cragg had no opportunity to
further clarify his response,” but that is not correct. After Apple requested the information, a
break was taken and when the deposition resumed, Epic had (but declined) the opportunity to ask
                                                  1
          Case 4:20-cv-05640-YGR Document 403 Filed 04/07/21 Page 3 of 9




clarifying questions of Dr. Cragg. (Ex. J, Cragg Dep. Tr. 249:24–250:17.) Following the
deposition, Epic produced nothing but instead served an errata excising the words “and
expenditures” from the portion of Dr. Cragg’s report quoted above. (Ex. K.) The errata did not
purport to identify any basis for the deletion, did not withdraw reliance on Dr. Cragg’s
“corrected analysis,” and did not withdraw Dr. Cragg’s criticism (quoted above) of Dr. Hitt’s
alleged “fail[ure] to control for any variables that may be affecting game play or revenue.”
Dr. Cragg’s deposition testimony makes clear that he performed an “analysis”—whether by
regression or otherwise—of consumers’ expenditures when they acquire another device, and that
he generated that work in forming the opinions in his expert report about whether particular
gaming platforms are economic substitutes for gaming on iOS. Because Dr. Cragg relied upon
and described that analysis in his report, Apple was entitled to its production, including all
regressions, by March 17, 2021. And although Epic has served a post-deposition errata
surgically deleting two words, the analysis is nonetheless information Dr. Cragg relied upon in
forming his opinions about market substitution—opinions which remain in his report. Indeed,
even with the errata, the paragraph quoted above continues to suggests that Dr. Cragg’s
“corrected analysis” had controlled for variables affecting revenue.
Epic’s position, that Dr. Cragg’s regressions of consumer expenditures “do not exist” and
“ha[ve] no basis in reality,” do not square with the language of Dr. Cragg’s report or his
deposition testimony. Not only did he not deny that he generated the regressions, his testimony
that he did not “present[]” them or “produce[]” them is literally incoherent if there never was a
“them” to present or produce. If Epic’s position is that Dr. Cragg’s deposition testimony really
meant to convey that he has not run such regressions, and that he made no “analysis” of any kind
regarding consumer expenditures, that assertion, which was not made at his deposition, should be
tested under oath.1 Similarly, if Epic is carefully choosing its words to avoid disclosing that
Dr. Cragg did indeed run regressions but did not retain them among the “backup materials” that
he “consulted” after his deposition, then that too should be explored in a continued deposition.
Epic has now on numerous occasions in this litigation produced incomplete materials or
erroneous data relating to the work of its experts. (See Ex. L, Evans Dep. Tr. 540:12–541:24.)
These errors and omission have prejudiced Apple’s ability to defend itself in this litigation. The
Court should mitigate that prejudice by ordering immediate production of the regressions
Dr. Cragg relied upon in forming the opinions expressed in his expert report, or in the
alternative, allowing Apple to re-depose him about his testimony concerning them.
Apple Is Entitled to Production of Epic’s Experts’ Presentations and Communications with
Regulators, Industry Groups, and Businesses About Case-Related Issues:
The disclosures required by Rule 26(a)(2) do not preclude parties from obtaining further
information through ordinary discovery tools, including through Rule 45 subpoenas. MLC
Intellectual Prop. LLC v. Micron Tech., Inc., No. 14-cv-03657-SI, 2019 WL 1318377, at *3
(N.D. Cal. Mar. 22, 2019). Document requests to experts are appropriate where the requested
materials would illuminate “discrepancies in an expert report,” United States v. Bazaarvoice,
Inc., No. C 13–00133 WHO (LB), 2013 WL 3784240, at *2 (N.D. Cal. July 18, 2013), and

 1
     Apple notes that another of Epic’s experts, Prof. Nancy Mathiowetz, similarly testified at deposition that she
     performed analysis that was not produced. After initially denying that the analysis existed, Epic ultimately
     conceded that Prof. Mathiowetz had performed calculations that were not produced and agreed to produce them.

                                                         2
         Case 4:20-cv-05640-YGR Document 403 Filed 04/07/21 Page 4 of 9




where the requested documents would allow the requester to “determine whether the opinions
expressed in [an] expert report are consistent with opinions and theories [the expert] has
expressed in his work outside the courtroom,” Cadle v. GEICO Gen. Ins. Co., No. 6:13-cv-1591-
ORL-31GJK, 2014 WL 12639859, at *4 (M.D. Fla. Aug. 29, 2014) (compelling production of
materials expert “authored, co-authored, or contributed to” for seminar on case-related topic).
Request No. 3 of Apple’s subpoenas seeks presentations, communications, and other materials
Epic’s experts have given or transmitted to or prepared for government regulators, industry
groups, or other businesses on certain specific subject matters: (a) this litigation; (b) the parties to
this litigation; (c) the App Store and other app marketplaces; (d) distribution of apps and in-app
products; (e) review of apps or in-app products; (f) mobile payment or payment processing; and
(g) middleware. (Exs. A–H.) Epic’s experts have opined extensively about these subjects. To
the extent Epic’s experts have opined on these subjects to regulators, industry groups, or other
businesses, those opinions—and their consistency with the opinions expressed here—are highly
relevant and would provide fertile ground for cross-examination.
In response, Epic refused to deliver a timeline for production until April 4, 2021, saying then it
would “endeavor to produce” only non-confidential materials by April 9, 2021. (Ex. M, N.)
This unilateral limitation is baseless: Confidentiality concerns can be addressed through
designation under the protective order entered by the Court. See Epic Games, Inc. v. Apple Inc.,
No. 20-cv-05640-YGR-TSH, ECF No. 112. Given the specific nature of the request, any
purported burden of resolving confidentiality issues is modest at most, especially given Epic’s
representation that only two of its experts, Drs. Evans and Athey, have responsive materials.
And as regards Epic’s concern about identifying confidential third-parties relationships, Apple is
amenable to narrowly tailored redactions of produced materials to conceal client identities.




                                                   3
           Case 4:20-cv-05640-YGR Document 403 Filed 04/07/21 Page 5 of 9




Epic’s Position: With respect to Dr. Cragg, Apple seeks materials that do not exist and that he
therefore, by definition, cannot produce (and, of course, did not rely on). With respect to its
Request No. 3, Apple seeks materials that belong to third parties, not to Epic or Epic’s experts,
and that Epic’s experts possess (if at all) subject to confidentiality obligations to the third parties
that own them, the identity of which Epic’s experts are not at liberty to disclose. Apple has
shown no pressing need for these materials, let alone one that outweighs the undue burden Epic
and its experts would face, as they prepare for trial, in coordinating with the third parties whose
interests are at issue. Epic respectfully requests that the Court limit the scope of Request No. 3
to materials that are not subject to any confidentiality obligations to third parties, which Epic has
already committed to produce.
Neither Epic nor Dr. Cragg Can Produce Materials That Do Not Exist.
Epic’s production obligation under the stipulation governing expert discovery extends to
documents that its experts relied upon in forming their opinions in this matter. The present
dispute, however, does not turn on whether Dr. Cragg relied upon a given document or analysis.
Nor is it a matter of Dr. Cragg failing to retain an analysis previously performed, as Apple
suggests. The “regressions” or “analyses” that Apple seeks relating to Dr. Cragg simply do not
exist (and never did), as Epic repeatedly has confirmed to Apple both verbally and in writing.
(See, e.g., Ex. N.) Apple’s defiant assertion that they do has no basis in reality; even had Dr.
Cragg erred in his deposition and suggested the existence of nonexistent documents (which he
did not), this could not give rise to an obligation on Epic or Dr. Cragg to produce such
nonexistent documents.
Nor did Dr. Cragg testify that he conducted any such regressions. When asked at the very end of
his deposition, “Did you run any regression that you reported on consumers’ expenditures?,”
Dr. Cragg stated, “I have not presented those, no.” (Ex. J, Cragg Dep. Tr. 249:16-18.) Apple’s
counsel then put words in Dr. Cragg’s mouth, asking, “So you ran the regressions. You refer to
them here, but you didn’t produce them; is that correct?”. In response, Dr. Cragg stated simply:
“I haven’t produced them in this report.” (Ex. J, Cragg Dep. Tr. 249:19-22.) Dr. Cragg did not
confirm Apple’s counsel’s assertion that he had run such regressions—and in fact he has not run
them. But because Apple waited until the final minute of the deposition to raise this issue, it was
the last question on the record, and Dr. Cragg had no opportunity to elaborate on his response. 2
At no point did Dr. Cragg testify that he performed, much less that he relied upon, any regression
or other analysis with respect to user expenditures when they acquire another device. 3
Immediately after the deposition, Dr. Cragg consulted his team and his backup materials to
confirm that indeed he had not run any regression with respect to expenditures. On a meet and
confer that very evening, Epic’s counsel explained to Apple’s counsel that the reference to
“expenditures” in Dr. Cragg’s report was in error, that no such regression analysis exists, and

2
    Contrary to Apple’s assertion that the parties then took a “break”—implying that Dr. Cragg
    could have clarified the issue with counsel and his team—that was not the case. As the
    transcript reflects, the parties went off the record momentarily (less than 2 minutes) for a time
    check, and the deposition concluded immediately thereafter. (Ex. J, Cragg Dep. Tr. 250:2-14.)
3
    Despite the ambiguous language in Apple’s section of this letter brief, it is undisputed that
    Dr. Cragg did perform and did produce regressions with respect to user playtime.

                                                    4
            Case 4:20-cv-05640-YGR Document 403 Filed 04/07/21 Page 6 of 9




that the “expenditures” language in the report would therefore be excised through an errata. On
March 30, 2021, as promised, Epic served an errata to Dr. Cragg’s rebuttal report, signed by
Dr. Cragg, correcting the portion of his report that erroneously suggested that regressions had
been run as to player expenditures. (Ex. K.)
Despite Epic’s repeated clarifications, Apple persists. Apple erroneously points to Dr. Cragg’s
statement, which remains in his report, that “Professor Hitt’s analysis fails to control for any
variables that may be affecting game play or revenue, as is common practice in economics,”
(Ex. I, Cragg Rebuttal Report at ¶ 37), as an indication that Dr. Cragg himself relied on
regressions or other analyses with respect to users’ expenditures. That argument misreads this
sentence of Dr. Cragg’s report, which is a factual observation that Professor Hitt failed to control
for potentially relevant variables. That has no bearing on what Dr. Cragg did or did not do. Epic
and Dr. Cragg cannot be made to produce an analysis that does not exist.
Moreover, Apple’s assertion that it has cause to reopen Dr. Cragg’s deposition is without merit.
To the extent Apple believes it needs additional confirmation from Dr. Cragg directly that no
expenditure-based regression was performed, Epic confirms that it will include that statement in
Dr. Cragg’s errata for his deposition transcript. If Apple truly believed that there were more to
explore with Dr. Cragg on this issue, it undoubtedly would have raised it at his deposition with
more than one minute left on the clock.
Apple Is Not Entitled to the Production of Materials That Are Subject to Confidentiality
Obligations in Response to Request No. 3 of Its Subpoenas.
Request No. 3 of Apple’s subpoenas directed to Epic’s experts, requiring the production of
presentations, communications, and other materials Epic’s experts have given or transmitted to
or prepared for government regulators, industry groups, or other businesses on behalf of other
clients not represented here, is unduly burdensome, and Epic seeks a protective order limiting the
scope of Request No. 3 pursuant to Federal Rule of Civil Procedure 26(c)(1)(D) and/or (G). 4
Good cause exists to limit the scope of Request No. 3 for the reasons enumerated below.
Only two of Epic’s experts, Drs. Evans and Athey, possess materials that potentially are
responsive to this Request. Dr. Evans was disclosed to Apple on September 4, 2020, and
Dr. Athey was disclosed to Apple on February 16, 2021, and yet Apple waited to serve its
subpoenas until March 19, 2021, demanding a response within seven days.
Nevertheless, in good faith and after working with the experts to investigate what responsive
materials, if any, exist, Epic informed Apple in its April 4, 2021 letter that it, on behalf of the
experts, will endeavor to produce by April 9, 2021 responsive, non-privileged materials that the
experts have in their possession, custody or control and that are not subject to confidentiality
obligations to any third party, subject to and without waiving Epic’s and the experts’ objections.
Epic is in the process of collecting and preparing those productions.
Request No. 3 of Apple’s subpoenas calls for the production of materials that belong to third
parties and that are subject to confidentiality obligations to those third parties that neither Epic
nor the experts have the ability to waive. In some cases, the very identity of the experts’ client

4
    Pursuant to Rule 26(c)(1), the parties met and conferred on April 6, 2021 in an effort to resolve
    this dispute.

                                                    5
         Case 4:20-cv-05640-YGR Document 403 Filed 04/07/21 Page 7 of 9




and the very fact of the experts’ retention by them may itself be confidential. Disclosure of this
information, as well as the commercially sensitive business information these materials may
contain, would be prejudicial not only to the experts, but to their clients, which are not parties to
this litigation.
Requiring experts to notify each affected third party and resolve those confidentiality issues is
unduly burdensome, especially considering that these materials are very likely to be duplicative
of publicly available materials Apple already has access to. Dr. Evans’s and Dr. Athey’s views
on the issues in the case are known to Apple because these experts publish frequently and their
positions on relevant issues are memorialized in publicly available documents, many of which
are listed in the experts’ CVs that were disclosed to Apple along with their opening reports.
Apple has not shown any pressing need for these documents; instead, it engages in a fishing
expedition, chasing documents it knows nothing about, which were prepared confidentially for
third-party clients. Indeed, under the definitions set forth in the subpoenas, the mere mention of
any “app marketplace”, of the “distribution” or “review” of apps, or of “mobile payments” would
be sufficient to bring a document within the scope of the subpoenas. (See Ex. A, D.) Epic
respectfully requests that the Court decline to allow Apple to go on a fishing expedition through
third-party confidential information and that the Court limit the scope of Request No. 3 to the
materials Epic has committed to produce in its April 4, 2021 letter. (Ex. N.)




                                                  6
        Case 4:20-cv-05640-YGR Document 403 Filed 04/07/21 Page 8 of 9




Dated: April 7, 2021          FAEGRE DRINKER BIDDLE & REATH LLP
                                 Paul J. Riehle

                              CRAVATH, SWAINE & MOORE LLP
                                Christine Varney
                                Katherine B. Forrest
                                Gary A. Bornstein
                                Yonatan Even
                                Lauren A. Moskowitz
                                M. Brent Byars

                              Respectfully submitted,

                              By:         /s/ Lauren A. Moskowitz
                                          Lauren A. Moskowitz
                                          Attorneys for Plaintiff Epic Games, Inc.

Dated: April 7, 2021          GIBSON, DUNN & CRUTCHER LLP
                                 Theodore J. Boutrous Jr.
                                 Richard J. Doren
                                 Daniel G. Swanson
                                 Mark A. Perry
                                 Veronica S. Lewis
                                 Cynthia E. Richman
                                 Jay P. Srinivasan
                                 Ethan D. Dettmer
                                 Eli M. Lazarus


                              Respectfully submitted,

                              By:         /s/ Jay P. Srinivasan
                                          Jay P. Srinivasan
                                          Attorneys for Defendant Apple Inc.
         Case 4:20-cv-05640-YGR Document 403 Filed 04/07/21 Page 9 of 9




                                   E-FILING ATTESTATION

       I, Jay P. Srinivasan, am the ECF User whose ID and password are being used to file this

document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the

signatories identified above has concurred in this filing.



                                                              /s/ Jay P. Srinivasan
                                                             Jay P. Srinivasan




                                                  1
